Third District Court of Appeal
                               State of Florida

                          Opinion filed July 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-364
                      Lower Tribunal No. F90-37688
                          ________________


                             Hershel Smith,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Robert T. Watson, Judge.

     Hershel Smith, in proper person.

      Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant
Attorney General, for appellee.


Before FERNANDEZ, C.J., and SCALES and GORDO, JJ.

     PER CURIAM.

     Affirmed.